PER CURIAM.
Michael D. Hudgins seeks to appeal the district court’s order denying his motion to vacate the summary dismissal of two of the four Defendants named in his complaint. The action remains pending against the two other Defendants. This court may exercise jurisdiction only over final orders, *43328 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Hudgins seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aide the decisional process.

DISMISSED